Citation Nr: 0947708	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-41 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by bilateral foot pain.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1963.

Procedural history

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from June 2005 and August 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (the RO) in Muskogee, Oklahoma.  In the June 2005 
decision, the RO denied service connection for bilateral foot 
pain and bilateral hearing loss.  In the August 2005 
decision, the RO denied service connection for tinnitus. 

On May 24, 2007, the Veteran, who had not requested a Board 
hearing in his October 2005 substantive appeal, made a 
belated request for a personal hearing.  
By letter dated August 6, 2007, the Board denied the 
Veteran's late request for a hearing because he had not 
provided good cause for requesting a hearing.  
See 38 C.F.R. § 20.1304 (2007).  Although the letter offered 
the Veteran the opportunity to provide good cause, he did not 
further respond.

In April 2008, the Board remanded the issues of entitlement 
to service connection for bilateral foot pain, bilateral 
hearing loss, and tinnitus for additional development.  The 
requested development has been accomplished.  The Veteran's 
claims folder has been returned to the Board for further 
consideration of the appeal.

Issue not on appeal

In its April 2008 decision, the Board denied entitlement to 
service connection for a hernia condition.  That issue has 
therefore been resolved.  



FINDINGS OF FACT

1.  The competent medical evidence of record indicates that a 
chronic disability manifested by bilateral foot pain is not 
related to the Veteran's military service.

2.  The competent medical evidence indicates that the 
Veteran's currently diagnosed bilateral hearing loss is not 
related to the Veteran's military service.

3.  The competent medical evidence indicates that the 
Veteran's currently diagnosed tinnitus is not related to the 
Veteran's military service.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by bilateral foot pain 
was not incurred in or aggravated by military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Hearing loss was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. §§ 
1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

3.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
bilateral foot pain, bilateral hearing loss, and tinnitus.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.  

Stegall considerations

As was alluded to in the Introduction, in April 2008 the 
Board remanded the issues of entitlement to service 
connection for bilateral foot pain, bilateral hearing loss, 
and tinnitus for examination of his feet, and an audiological 
examination, including the provision of nexus opinions 
relating to any foot disability, hearing loss, and tinnitus.  
The Veteran's claims were then to be readjudicated by the 
agency of original jurisdiction.    

Review of the file reveals that the requested examination of 
the feet was conducted during January 2009 and an opinion was 
provided.  The requested audiological examination relating to 
claimed hearing loss and tinnitus was conducted in July 2009.  
Opinions relating to each were provided. A supplemental 
statement of the case was issued by the agency of original 
jurisdiction in October 2009.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Board observes that the Veteran was informed 
of the evidentiary requirements for service connection in a 
letter from the RO dated March 25, 2005, including a request 
for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
Agencies." With respect to private treatment records, the 
letter informed the Veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA.  The March 2005 
letter further emphasized: "You must give us enough 
information about these records so that we can request them 
from the person or agency who has them. It's still your 
responsibility to support your claim with appropriate 
evidence"

The March 2005 VCAA letter also instructed the Veteran to 
send any evidence that he had in his possession.  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that the RO informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the March 2005 VCAA letter.  The Veteran was provided 
specific notice of the Dingess decision in a letter dated 
July 24, 2006, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the July 2006 
letter as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the July 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In any event, because the Veteran's claims of service 
connection for a foot disability, hearing loss, and tinnitus 
are being denied, the matters of degree of disability and 
effective date are moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's VA outpatient 
medical treatment records, private treatment records, and his 
service treatment records.  

Additionally, the Veteran was provided with a VA examination 
of his feet in January 2009, and a VA audiological 
examination in July 2009.  The reports of these examinations 
reflect that the examiners reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009).  
The Veteran and his representative have not contended 
otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim. 

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to service connection for a chronic 
disability manifested by bilateral foot pain.

Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation of a pre-existing 
disability

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C.A. § 1153 (as opposed to that 
applicable under 38 U.S.C.A. § 1111 where the complained-of 
condition was not noted on entrance into service).  This 
statute provides that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2009).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2009).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b) (2009); Savage v. Gober, 
10 Vet. App. 488, 495-496 (1997). 

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

The Veteran essentially contends that he has pain in his feet 
which merits service 
connection.  

Initial matter - pes planus

The Veteran's September 1961 induction physical examination 
noted that he had marked pes planus.  The January 2009 VA 
examiner noted that the Veteran had been diagnosed with 
bilateral pes planus before he entered service, and 
accordingly directed her opinion to the matter of 
aggravation.  Based on this record, the Board finds that the 
statutory presumption of soundness has been rebutted.  

Because the evidence shows that the Veteran had bilateral pes 
planus prior to active service, the Board must next determine 
whether the pes planus underwent an increase in severity 
during his active military service, thereby triggering the 
presumption of aggravation.  See Maxson v. West, 12 Vet. App. 
453 (1999) [the presumption of aggravation is generally 
triggered by evidence that a pre-existing disability has 
undergone an increase in severity in service]; see also 
Sondel v. West, 13 Vet. App. 213 (1999).

In this regard, there is no evidence that the Veteran's pre-
existing pes planus underwent an increase in severity during 
service.  There is no record of complaints of, or treatment 
for, foot problems in service.  In the Veteran's August 1963 
separation report medical history, he checked the "no" box 
as to any foot trouble. 

The January 2009 VA examiner noted mild pes planus 
bilaterally, worse on the left than the right.  The examiner 
opined that the Veteran's pes planus was not aggravated by 
his military service.  There is no competent medical evidence 
to the contrary.

Based on this record, the Board concludes that the Veteran's 
pre-existing pre planus was not aggravated during or due to 
his military service. 

Discussion

Hickson element (1) requires a current diagnosis of 
disability.  The VA examiner in January 2009 pertinently 
diagnosed the Veteran with bilateral degenerative joint 
disease of the feet, pes planus [discussed above], heel 
spurs, and osteopenia on each foot.  Hickson element (1) is 
therefore met.  

Hickson element (2) requires incurrence of disease or injury 
in service. 

With respect to in-service injury, there is no evidence of 
injury to the Veteran's feet in service his service treatment 
records.  At the January 2009 examination the Veteran denied 
any history of foot injury or trauma in service.    

There is also no evidence in the Veteran's service treatment 
records of orthopedic disease.  In the Veteran's August 1963 
separation medical history, he checked the "no" box as to 
any foot trouble, or any bone or other deformity.  In 
addition, arthritis of the feet was evidently not diagnosed 
until January 2009, decades after service and long after the 
one year presumptive period found in 38 C.F.R. § 3.309.

Therefore, Hickson element (2) is not satisfied.  The claim 
is denied on that basis.

For the sake of completeness, the Board will address the 
remaining element, medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].  
 
The record shows that the Veteran developed heel spurs in 
about February 2001, and he underwent excision surgery 
therefor in April 2001.  The record further indicates that 
during 2004 he had developed recurrent bone spurs in his 
feet.  It does not appear that degenerative joint disease, 
and osteopenia were diagnosed until the January 2009 
examination.  

Based on the foregoing medical history, the VA examiner 
opined that it was less likely than not that the Veteran's 
current foot condition was caused or aggravated by his 
service activity from 1961 to 1963.  The Veteran has 
presented no evidence to the contrary. 

Although the Veteran asserts that his difficulties with pain 
in his feet can be attributed to his service, the record does 
not establish that he has the medical training necessary to 
offer competent opinions on matters of medical diagnosis or 
etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).

The Veteran appears to contend that he has had foot pain 
since service.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating 
to chronicity and continuity of symptomatology. However, the 
evidence of record demonstrates that the Veteran did not seek 
treatment for pain in his feet until about February 2001, 
some 38 years after leaving service.  It appears that the 
Veteran filed his claim in March 2005, primarily due to pain 
in his feet caused by his history of bone spurs since 2001.  
The Board adds that there is no medical evidence of pes 
planus after service until it was diagnosed in January 2009. 
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability].  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. Such evidence is 
lacking in this case.  The record does not demonstrate that 
the Veteran has had chronic symptoms of pain in his feet, 
until many years after service.  No continuity of 
symptomatology has been demonstrated.  

Hickson element (3) is therefore also not been met.

In sum, Hickson elements (2) and (3) are not met.  The 
preponderance of the evidence is against the Veteran's claim.  
The benefit sought on appeal is accordingly denied.
   
2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

The issues of entitlement to service connection for hearing 
loss and tinnitus involve application of similar law to 
similar facts.  In the interest of economy, they will be 
discussed together.

Relevant law and regulations

The law and regulations relating to service connection 
generally, as well as to continuity of symptomatology, have 
been stated above and will not be restated herein.



Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A.
 §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the Veteran currently has 
bilateral ear hearing loss as defined by VA.  
The report of a July 2009 VA audiological examination shows 
that puretone thresholds in at least four relevant 
frequencies in each ear were more than 26 decibels.  Maryland 
CNC word recognition scores were 64 percent in the right ear 
and 60 percent in the left ear.  See 38 C.F.R. § 3.385 
(2009).  The examiner also diagnosed a mild form of tinnitus, 
which the Veteran described as occasional "buzzing" in his 
ears occurring 2-3 times per month.    

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

Concerning in-service disease, a review of service treatment 
records reveals no evidence of hearing loss disability as 
defined by VA or tinnitus in either ear.  In the Veteran's 
August 1963 separation report of medical history, he checked 
"no" to ear, trouble.  

Furthermore, the record does not reflect medical evidence 
showing any manifestations of hearing loss during the one-
year presumptive period after service.  The earliest evidence 
of hearing loss presented by the Veteran is an October 2002 
private audiogram, some 39 years after service. 

With respect to in-service incurrence of injury, at the July 
2009 examination, the Veteran contended that during basic 
training he was exposed to loud noise of rifles, hand 
grenades, and rocket launches without hearing protection; and 
that he similarly was exposed to loud noises during weapons 
qualification, without hearing protection.  He further 
contended that while working as a supply handler unloading 
trucks, he was exposed to loud noise of truck engines and 
forklifts without hearing protection.   He denied any combat 
experience.   

While not necessarily disagreeing that the Veteran was 
exposed to noise during service, as undoubtedly were millions 
of other service members, the Board rejects the notion that 
acoustic trauma and resulting ear damage should be conceded.  
There is no objective evidence that the Veteran sustained any 
ear damage or injury in the performance of his duties, and 
there is no evidence of ear or hearing complaints in service 
or for decades thereafter.

In-service incurrence of injury is therefore not met as to 
hearing loss or tinnitus.  Accordingly, Hickson element (2) 
is not satisfied as to either claim.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

There are conflicting medical nexus opinions.  The Board must 
weigh the probative value of medical opinions and in doing 
so, may favor one medical opinion over the other.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998) [citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)].      

The Veteran has filed a June 2005 statement from a private 
hearing aid specialist, L.W., who stated that the Veteran had 
been a patient for several years.  L.W. noted that the 
Veteran had bilateral hearing loss, and she stated that "It 
is probable that this is due to firing weapons during his 
years in military service.  It is my professional opinion 
that his hearing loss and tinnitus are as likely as not to 
have been caused by noise exposure in the service."  

To the contrary, the VA examiner in July 2009 opined that it 
was her opinion "that it is less likely than not that the 
Veteran's current bilateral hearing loss is secondary to 
acoustic trauma from his active military service.  It is more 
likely than not that the Veteran's current bilateral hearing 
loss is secondary to his 31 1/2 year history of occupational 
loud noise exposure while working as a machinist."  

With regard to tinnitus, the VA examiner noted that the 
Veteran's reported occasional "buzzing" in his ears was 
characteristic of transient, spontaneous, high-frequency 
tinnitus experienced by most individuals and is typically 
unrelated to acoustic trauma.  Observing that no complaints 
of tinnitus were found in the Veteran's service treatment 
records, she opined that the Veteran's complaint of 
occasional "buzzing" tinnitus is less likely than not 
secondary to acoustic trauma from his active military 
service.

Weighing the conflicting medical opinions between the VA 
examiner and the Veteran's private hearing aid specialist, 
the Board finds the nexus opinion evidence by the VA 
examiner, a licensed audiologist with an Au.D. degree, is the 
more probative than the hearing aid specialist.  See Black v. 
Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].  Furthermore, the opinion of the 
haring aid specialist was not based on a review of the 
Veteran's service treatment records.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."]   

In this connection, it appears that the opinion of the VA 
audiologist is congruent with the Veteran's medical history.  
As was noted above, there is nothing in the record which 
indicates any exposure to acoustic trauma in service.  
Subsequent to service, the Veteran reported various jobs from 
1963 to 1975, including work in 1963 to 1964 as an oil field 
floor hand with loud noise exposure and no hearing 
protection, and in construction during 1970 with loud noise 
exposure and no hearing protection.  From 1975 to 2006 he 
worked as a machinist with loud noise exposure, but he said 
that he used hearing protection because it was mandatory.  
The VA audiological examiner has attributed the Veteran's 
hearing loss to his post-service occupational noise exposure.  
The Board cannot say that this is inconsistent with the 
record on appeal. 

Moreover, there is no evidence of complaints of and treatment 
for hearing loss and tinnitus until many years after the 
Veteran separated from service in September 1963.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability].  This 
history is congruent with the VA examiner's opinion that the 
Veteran's tinnitus is unrelated to any acoustic trauma in 
service.  

To the extent that the Veteran himself believes that his 
hearing loss and mild form of tinnitus are due to his in-
service noise exposure, it is well established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as etiology 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

Therefore, Hickson elements (2) and (3) have not been met.  
The claims are denied on that basis.


ORDER

Entitlement to service connection for a chronic disability 
manifested by bilateral foot pain is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


